Sakgbnt, J.
The defendant having introduced evidence of an intent to defraud his creditors on the part of the plaintiff, it was competent for plaintiff to rebut that evidence. Being himself a competent witness, he could, of course, testify to his intentions. It was a matter concerning which he would have the means of positive knowledge, and the only question would be as to his veracity, and that is solely a question for the jury.
The jury have settled the question, that there was no intent to defraud creditors, so that no question arises as to what would constitute a fraudulent transaction, as against creditors. So far as there is anything in the case, then, we may assume that there were no creditors — that plaintiff did not owe anybody except the defendant. Upon the contract stated in the case, if the plaintiff had desired a reconveyance of the farm, and had even tendered the amount of his indebtedness to the defendant he could not have enforced that part of the contract, in law, because it being for the conveyance of land, must be in writing to support an action. But, upon the other part of the contract, that if defendant sold the farm he would pay the plaintiff any balance he might receive over and above the amount of the plaintiff’s indebtedness to him, the plaintiff could maintain an action, and proof of such a contract would not be showing that the defendant held the land in trust for the plaintiff. This is settled in Hall v. Hall, 8 N. H. 129.
The ruling admitting the testimony of the expert in relation to the value of farms becomes immaterial, since the plaintiff obtained his verdict, notwithstanding that ruling against him. The ruling was, as we understand it, directly in conflict with all the decisions in this State upon that subject. But, as the question is not raised here, we are not called upon to consider it.
In deciding this case we have assumed that there is a statute of frauds in Vermont similar to our own, though it does not appear from the case that there was any proof upon that point.

Judgment on the verdict.